Ill   •   :   •




                  Date! 9/22/15                                    PROSE PRISONER & APPLICANT:
                                                                      SVEN ERIK JOHANSSON #1465256
                                                                       C.T.   TER~ELL   /R3 unit
                  ATTENTION:
                                                                      ·1300   -:'~1·lf2{J~5~\'l:§[] ~~
                                                                      Ros h@~t&~C~IM7NAL ii~~~l~
                  TX.CT.CRIM.APPS., Clerk                                                        8

                  Abel Acosta
                  P.O. BOX 12308, Capitol Station
                                                                                   s~ ~~    2o15
                  Austin.- Tx. 78711


                  Re,       TRL~   Ct.   # 10,205   &   Revocation#23,645 I     11.07 writ #WR83,619-02



                  Dear Clerk,
                                     Attached hereto is an open letter to both,            the       Tyler CO.
                  Dist. Clerk, Chyrl          Po~nds    and   the Atty who represented me in this
                  bogus revocation hearing rtow having me illegally confined for almost
                  3-years.          I was never told of any atty being appointed to file_my
                  appeal on direct review, never filed any request for appointment of
                  counsel, and no counsel ever sent me any letters regarding such app-
                  -ointment . . . . . . and do not beleive any such appeal has ever been filed.
                        What I DO KNOW is;             I will get to the bottom of all of this, and
                  those people reponsible for for all of the mental anguish and illegal
                  incarceration are going to pay for it in court .... somewhere, somehow.
                        I   just wanted to you to know, we will be back in touch on this
                  matter in the very near future .... sir.
                                                                Until then,


                                                               /s/,   ~E;uh_~
                                                                      SVEN ERIK JOHANSSON #1465256
                                                                      Applicant prose
                                                                                                                                                                                                   f,   '.




;   •.   ·"
'.
    J



                                                                                                                                       PRISQNER: ERIK JOHANSSON §1465216
                                                                                                                                                             C ~-T. ri'E.ftRif;..L1Rl Unj. t
                                                                                                                                                              1300          ;?.M. G55 .
                :;vl'TlllNTlON:
                TX. ct·. Crim.               Apps.
                %Clerk, Abel Acosta
                P.O. BOX 12308 , Capitol Station
                Austin. Tx. 78711

                 He1          Tel ct. J'ud~etalf.tilt. 5I semt.enc~'1 ca~tei 10,205;                                                                                 ott.~Hli.l•l cf Alfg ..
                              AtH!!&\.\lt v/dfi:&dly vea!l) .. -(;liiirks _rw::(;;'d elso g!.);,Q4 in r.neifcnsa to tl'w c .. c.A.
                                                 '         .                       ,··•                                    I                       •




                 ota~r .......... roANDAMUS                          ~~0                ll-07 Nabees Corpve                                                   denio~          without writ&en
                 or                                                                                                                                                 ': \. ;:.::~:·. ···:·i~.




        ,,   '




has not contacted me in any manner to aov1se me that 1 ned been aph#tted
counsel for filing mt di~Gct appeal in this case ?
                                                         I

   I am v~ry upeet ~fth all of this ~llegal and fi~titlous revocation
not to mention the illegal confinement, tnaking it impoc.ioibl~L·_for me to
                                                         ~                                                                    .

fight another illegal act by Jasper co, who has (witbO~At my bein9 aware)
t.evied and sold my HONBSTEAO for $2~, OOO.oo" • ....


    I ffJll:Y.;:.\:-i;.iltend to eue itVery person that io iavolved ln all lPRAOO
rsnd illo9at>~.~~011finement.                                              ·•

    :S~me ~anevf.l}rs to all, m}' queetion$ hetrein                      ttOula bo qdvieed, and in:·
 A TIMELY MANNER.

                                                                  Ia/,~~~
                                                                    .... --.                              •.     -~                                -...-,...

                                                                       SV.EN ERIK JOHANSSON . 01465256
                                                                            C.'l'.T:ERRBLL/iU unit (T:OCJ-IO)'


                    ',   :· .
                                               :   ...
                                                                                        ·.,.,

                                                                                                                            '•. ·::,.
                                CERTIFICATE OP SERVICE ANb AUFlOAVlT

· 14 SVEN          E~IK
              JOHAWSSON 31465256, do atate undec peo&tty of pe~;ury
 that l have s6nt br prisonmail dcop box a copy Gf th!e op~n ls~tec
 to lat-A J~dicial Oiat Cleek ot ~iler ·couuty, T~~ H$• Chy~l Pounds,
 lCJO W. Eluff • 203 Cot.;u: tho use, ~oodville, TX ~ &W$12; 75979-5220;
 AND:            A'l'TX AT t~AW, fltl'!'CB ADJU4S4 432-A
                                                              .

                                                                  S·   Bonne~:'
                                                                                                     -
                                                                                            Ave .. , i'yloc, Tx.
 7S702; AND: TX COURt Of CBlM. APPS. ~CLERt, AbGl Acosta, P.o. BD~
 l2S9th Coipitol Stat.ion, Jt.ustitt4 'l'K .• 1~1!1 on thhs...1,,1 _ _daj' of
$ ~~j:·.,i.. _____laOlS ~              .
                                                             /fJ/}, '··.'•·"'·e
                                                                   '   •v
                                                                                  .("
                                                                                  ·
                                                                                                ' :
                                                                                                '!    ·
                                                                                                          ,:':   . • . /'·:
                                                                                                                        f     i'        .,. f}

                                                                       SVEN BRIK   HANSSON ~1465256
                                                                       C.T.TBRRILL/~3 unit (TOCJ-ID)




                                           2 of 2